Citation Nr: 9905460	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-44 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1989 to October 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

In December 1994, the veteran filed a Notice of Disagreement 
with an October 1994 rating action that denied entitlement to 
service connection for several disorders.  She specifically 
indicated disagreement with the issues of shin splints, left 
wrist carpal tunnel syndrome, ovarian cysts, left knee 
injury, sinusitis, and otitis media.  In March 1995, the RO 
issued a Statement of the Case for those service connection 
issues and the increased rating on appeal.  In her April 1995 
Substantive Appeal, the veteran only set forth contentions 
regarding the noncompensable evaluation assigned for her 
service-connected sinusitis disability.  Accordingly, the 
Board's appellate consideration will be limited to the issue 
listed on the cover page.


REMAND

The veteran's service-connected sinusitis disability has been 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6511 
chronic ethmoid sinusitis.  Under this criteria, in effect 
prior to October 7, 1996, a 10 percent evaluation was 
warranted for moderate chronic sinusitis manifested by a 
discharge, crusting or scabbing and infrequent headaches.  A 
30 percent evaluation required severe sinusitis manifested by 
frequently incapacitating recurrences, severe and frequent 
headaches, and purulent discharge or crusting reflecting 
purulence.  38 C.F.R. § 4.97 Diagnostic Code 6511 (1996).  

Section 38 C.F.R. § 4.97 was changed, effective October 7, 
1996, and now includes new rating criteria for sinusitis, 
which is found at Diagnostic Codes 6510 through 6514.  Where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies.  See Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  

Effective October 7, 1996, sinusitis is to be evaluated under 
the General Rating Formula for Sinusitis.  The new criteria 
provides that a 30 percent evaluation is warranted for three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 10 percent evaluation is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A noncompensable 
evaluation is warranted where sinusitis is detected by X-ray 
only.  A Note which follows these provisions indicates that 
an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6510 through 6514.

In an October 1994 rating decision, service connection for 
sinusitis was granted and a noncompensable, or zero, 
evaluation was assigned.  Notification of the same was mailed 
to the veteran by letter on November 10, 1994.  As indicated 
in a November 16, 1994 Report of Contact, VA Form 119, it was 
noted that the veteran never received the notification 
regarding entitlement to service connection for sinusitis and 
another award letter was to be sent to the veteran.  In a 
December 30, 1994 letter, the RO notified the veteran that 
the prior letter and October 1994 rating decision were 
enclosed.  In December 1994, the veteran disagreed with the 
rating decision.  In March 1995, the RO issued a Statement of 
the Case.  In April 1995, the veteran submitted a Substantive 
Appeal on VA Form 9 and perfected this appeal.  

In a November 1995 rating decision, the RO denied an 
increased evaluation for sinusitis after reviewing additional 
evidence submitted by the veteran in support of her claim.  
Notification of the same was mailed to the veteran on 
December 13, 1995.  The record shows a hardcopy of that 
correspondence and the date of December 13, 1995 is crossed 
out.  Handwritten on the hardcopy is a note that the notice 
was "re-mailed 10-1-96."  The veteran's address is also 
crossed out with a notation of a new address handwritten on 
the notice.  On October 4, 1996, the RO issued a Supplemental 
Statement of the Case, without mention of new rating criteria 
to become effective three days later.  On October 11, 1996, 
the representative submitted argument on VA Form 646.  In 
October 1998, the veteran was notified that her case was 
being transferred to the Board.  In November 1998, the 
national representative submitted argument and did not raise 
the issue regarding new regulations.  

In this case, consideration must be given to the evaluation 
for assignment under the criteria in effect both prior and 
subsequent to October 7, 1996.  The United States Court of 
Appeals for Veterans Claims (Court) has stated that, when the 
Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice and an opportunity to submit evidence and 
argument.  If adequate notice was not provided, it must be 
determined whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

In that regard, the Board determines that the veteran was not 
given adequate notice of the change in law regarding the 
diagnostic criteria for sinusitis.  She has not had the 
opportunity to submit evidence and argument on the issue, nor 
has the RO considered her claim under the new rating 
criteria.  It is possible that the veteran could be 
prejudiced by a decision on claim at this time.  Id.  

Given that the Board must undertake further development with 
respect to other aspects of this case, it would be prudent to 
obtain further medical evaluation with respect to the 
increased rating.  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for sinusitis 
since 1995, the last treatment date of 
record.  After securing the necessary 
release(s), the RO should attempt to 
obtain these records.

2.  The veteran should be afforded a VA 
examination for the ears, nose and 
throat.  The claims folder and a copy of 
this remand should be made available to 
the examiner for review during the course 
of the evaluation.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  In that regard, the RO is 
instructed to review the veteran's claim 
under both the old and new rating 
criteria for sinusitis.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims.  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 6 -


